EXHIBIT 10.39


CYNTHIA KOENIG


EMPLOYMENT AGREEMENT

        This Agreement (this “Agreement”), dated as of January 10, 2003, is made
by and among Ascent Assurance, Inc., a Delaware corporation, having its
principal offices at 110 West Seventh Street, Suite 300, Fort Worth, Texas 76102
(“AAI”), Ascent Management, Inc., a Delaware corporation, having its principal
offices at 110 West Seventh Street, Suite 300, Fort Worth, Texas 76102 (the
“Corporation”), and Ms. Cynthia Koenig (the “Executive”), residing at 6509
Connie Lane, Colleyville, Texas 76034.

RECITALS

    1.        The Corporation and AAI desire to continue the current employment
relationship with the Executive as an employee of the Corporation and AAI as a
Senior Vice President and the Chief Financial Officer of AAI and the
Corporation, and to provide her with fair and reasonable protection from risks
associated with a Change in Control (as defined herein) in order to enhance her
ability to perform her responsibilities and utilize her talents for the benefit
of the Corporation and AAI, by entering into an agreement embodying the terms of
those relationships which upon proper execution shall supercede all prior
written or oral employment agreements between the parties.

    2.        The Executive is willing to serve as a Senior Vice President, and
Chief Financial Officer of AAI and the Corporation on the terms set forth
herein.

AGREEMENT

        NOW THEREFORE, in consideration of the premises and mutual covenants
herein contained, and other good and valuable consideration, the Corporation,
AAI, and the Executive hereby agree as follows:

    1.        Definitions.

        1.1 “Affiliate” means any person or entity controlling, controlled by or
under common control with AAI or the Corporation.

        1.2 “Board” means the Board of Directors of AAI.

        1.3 “Cause” means (a) Executive’s material breach of any term or
condition of this Agreement; (b) Executive’s (i) personal dishonesty, willful
misconduct or intentional breach of fiduciary duty, in each such case involving
AAI, the Corporation or any Affiliate’s property, personnel or business
operations, in each case materially detrimental to the goodwill of AAI, the
Corporation or any Affiliate, or materially damaging to AAI’s, the Corporation’s
or any Affiliate’s relationships with its respective customers, clients or
employees; or (ii) intentional failure to perform the current material duties of
her employment or her other material obligations hereunder, or any other
intentional act by Executive which in either case is materially detrimental to
the goodwill of AAI, the Corporation or any Affiliate, or materially damaging to
AAI’s, the Corporation’s or any Affiliate’s relationships with its customers,
clients or employees; (c) Executive’s conviction or entry of a no-contest plea
with respect to a felony; (d) Executive’s material misappropriation (or
attempted material misappropriation) of any of AAI’s, the Corporation’s or any
Affiliate’s, funds or property or of a business opportunity of AAI, the
Corporation or any Affiliate (including attempting to secure or securing any
personal profit in connection with any transaction entered into on behalf of
AAI, the Corporation or any Affiliate) materially detrimental to the goodwill of
AAI, the Corporation or any Affiliate, or materially damaging to AAI’s, the
Corporation’s or any Affiliate’s relationships with its respective customers,
clients or employees; or (e) Executive’s gross negligence in connection with the
performance of Executive’s obligations hereunder which is materially detrimental
to the goodwill of AAI and the Corporation or any Affiliate, or materially
damaging to AAI’s, the Corporation’s or any Affiliate’s relationships with its
customers, clients or employees.

        1.4 “Date of Termination” means (a) in the case of a termination for
which a Notice of Termination is required, the date of actual receipt of such
Notice of Termination or, if later, the date specified therein (in no event,
however, shall such date be later than seven (7) days after the date of actual
receipt of such notice), as the case may be, and (b) in all other cases, the
actual date on which the Executive’s employment terminates during the Term of
Employment.

        1.5 “Disability” means mental or physical impairment or incapacity
rendering the Executive substantially unable to perform her duties under this
Agreement for at least 180 days out of any 360 day period during the Term of
Employment.

        1.6 “Good Reason” means and shall be deemed to exist if, without the
prior express written consent of the Executive, (a) the Executive is assigned
any duties or responsibilities inconsistent in any material respect with the
scope of the duties or responsibilities associated with the Executive’s titles
or positions, as set forth and described in Section 4 of this Agreement; (b) the
Executive suffers a reduction in the duties, responsibilities, titles,
positions, or effective authority associated with such titles and positions, as
set forth and described in Section 4 of this Agreement; (c) the Executive is not
appointed to, or is removed from, the offices or positions provided for in
Section 4 of this Agreement; (d) the Executive’s Base Salary is decreased , or
the Executive’s benefits under employee benefit or health or welfare plans or
programs are decreased, or the Executive fails to timely receive her Base
Salary, any applicable annual bonus, LTIP Award, expense reimbursement, or any
other benefit to which she is entitled under this Agreement; (e) AAI and the
Corporation fail to maintain, or cause to be maintained, adequate directors and
officers liability insurance coverage for the Executive or fail to comply with
Section 4.3 of this Agreement; or (f) AAI and the Corporation purport to
terminate the Executive’s employment for Cause and such purported termination of
employment is not effected in accordance with the requirements of this
Agreement.

        1.7 “Term of Employment”has the meaning ascribed to it in Section 3.

        1.8 “Change in Control”means

(a)

the acquisition, during the Term of Employment, by an individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 34% or
more of (A) the outstanding shares of common stock of AAI, (the “Common Stock”),
or (B) the combined voting power of the voting securities of AAI entitled to
vote generally in the election of directors (the “Voting Securities”); provided,
however, the following acquisitions shall not constitute a Change in Control:
(x) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or AAI or Affiliate, or (y) any acquisition by any
corporation if, immediately following such acquisition, more than 66% of the
then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
(entitled to vote generally in the election of directors) is beneficially owned,
directly or indirectly, by all or substantially all of the individuals and
entities who, immediately prior to such acquisition, were the beneficial owners
of the Common Stock and the Voting Securities in substantially the same
proportions, respectively, as their ownership, immediately prior to such
acquisition, of the Common Stock and Voting Securities; or


(b)

circumstances occurring, during the Term of Employment, whereby individuals who
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date of this Agreement whose election, or
nomination for election by AAI’s shareholders, was approved by a vote of at
least a majority of the directors then serving and comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest or other actual or threatened solicitation of
proxies or consents; or


(c)

approval, during the Term of Employment, by the shareholders of AAI of a plan of
reorganization, merger or consolidation, other than a reorganization, merger, or
consolidation with respect to which all or substantially all of the individuals
and entities who were the beneficial owners of the Common Stock and Voting
Securities immediately prior to such reorganization, merger or consolidation who
continue to beneficially own immediately after such reorganization, merger or
consolidation, more than 66% of the then outstanding common stock and voting
securities (entitled to vote generally in the election of directors) of the
corporation resulting from such reorganization, merger or consolidation in
substantially the same proportions as their respective ownership, immediately
prior to such reorganization, merger or consolidation, of the Common Stock and
Voting Securities, or


(d)

approval, during the Term of Employment, by the shareholders of AAI of (i) a
complete liquidation or dissolution AAI, or (ii) the sale or other disposition
of all or substantially all of the assets of AAI, other than to a direct or
indirect wholly-owned subsidiary of AAI. For purposes of this Agreement and
without limiting the generality of the preceding sentence, the sale or other
disposition of more than 50% of the common stock or Voting Securities (entitled
to vote generally in the election of directors) of AAI shall be deemed to
constitute a sale or other disposition of substantially all of the assets of
AAI.


    2.        Employment. Subject to the terms and provisions set forth in this
Agreement, AAI and the Corporation hereby agree that the Executive shall be the
Chief Financial Officer of each respectively and Executive shall report
exclusively to the Chairman of the Board, President and Chief Executive Officer
of AAI and the Corporation, respectively, with the title of Senior Vice
President and Chief Financial Officer during the Term of Employment and each of
AAI and the Corporation agrees during the Term of Employment to employ the
Executive as Senior Vice President and Chief Financial Officer of each of AAI
and the Corporation, and the Executive hereby accepts such employment.

    3.        Term of Employment. The term of employment under this Agreement
shall commence on January 10, 2003, (the “Commencement Date”) and shall continue
until the earlier to occur of January 10, 2005 (the “Expiration Date”) or the
date on which the Executive is terminated or resigns pursuant to Section 6
hereof (the “Term of Employment”).

    4.        Positions, Responsibilities and Duties.

        4.1 Positions. During the Term of Employment, the Executive shall be
employed and serve as a Senior Vice President and the Chief Financial Officer of
each of AAI and the Corporation, as well as the equivalent or higher title and
position of each of the subsidiaries of AAI. Notwithstanding the foregoing,
Executive shall serve from time to time as a “loaned employee” or “borrowed
employee” of National Foundation Life Insurance Company, Freedom Life Insurance
Company of America, American Insurance Company of Texas and National Financial
Insurance Company in accordance with the administrative services agreement
executed by such insurance companies and the Corporation. In such positions with
AAI, the Executive shall have the duties, responsibilities and authority
normally associated with the office and position of senior vice president and
chief financial officer of a publicly-traded corporation. The Executive shall
report solely and directly to the President and Chief Executive Officer. The
Executive shall perform her duties and responsibilities hereunder at her current
office located at 110 West Seventh Street, Suite 300, Fort Worth, Texas 76102,
or at such other home office of AAI and the Corporation situated in or
reasonably near the City of Fort Worth, Texas. Notwithstanding the above, the
Executive shall not be required to perform any duties and responsibilities which
would be likely to result in a non-compliance with or violation of any
applicable law or regulation.

        4.2 Duties. During the Term of Employment, the Executive shall use her
best efforts to perform faithfully and efficiently the duties and
responsibilities contemplated by this Agreement, including, without limitation,
the responsibilities normally associated with the highest ranking financial
officer and shall devote substantially all of her business time, skill and
attention to such services, including the service as a “loaned employee” or
“borrowed employee” of National Foundation Life Insurance Company, Freedom Life
Insurance Company of America, American Insurance Company of Texas and National
Financial Insurance Company; provided, however, that the Executive shall be
allowed, to the extent other activities do not substantially interfere with the
full performance by the Executive of her duties and responsibilities hereunder,
to (a) manage the Executive’s personal, financial and legal affairs, which may
include non-competing, passive business activities and (b) serve on civic or
charitable boards or committees. The Executive shall at all times comply with
and be subject to AAI’s and the Corporation’s policies, procedures, directives,
and regulations as may be reasonably established by the Board from time to time.

        4.3 Working Conditions. AAI and the Corporation will provide the
Executive with a private office, secretarial and stenographic services, and any
other facilities and services as are currently in place or otherwise suitable to
the Executive’s position or required for the performance of her duties

    5.        Compensation, Other Benefits and Payment of Certain Wages.

        5.1 Base Salary. During the Term of Employment, the Executive shall
receive a base salary of no less than $175,000.00 per annum (“Base Salary”)
payable in equal semi-monthly installments. Such Base Salary shall be reviewed
annually for increase in the sole discretion of the Board or the Compensation
Committee thereof. Any such salary increase shall then be the “Base Salary” for
purposes of this Agreement.

        5.2 Short-Term Incentive. For each fiscal year of AAI during the Term of
Employment , the Executive shall be eligible to receive (in addition to the Base
Salary) an annual cash bonus as reasonably determined by the Board or the
Compensation Committee thereof. Such additional annual bonus shall be payable to
the Executive at the same time as such bonuses or similar bonuses are paid to
other members of the Corporation’s or AAI’s senior management.

        5.3 Retirement Plans. During the Term of Employment, the Executive shall
be entitled to participate in all incentive, pension, retirement, savings,
401(k) and other employee pension benefit plans and programs maintained by AAI
and/or the Corporation from time to time for the benefit of senior executives
and/or other employees.

        5.4 Welfare Benefit Plans. During the Term of Employment, the Executive,
the Executive’s spouse, if any, and their eligible dependents, if any, shall be
entitled to participate in and be covered under all the welfare benefit plans or
programs maintained by the Corporation and AAI from time to time including,
without limitation, all medical hospitalization, dental, disability, life,
accidental death and dismemberment and travel accident insurance plans and
programs.

        5.5 Long-Term Incentive Plan. The Executive shall be entitled to
participate in any long-term incentive plan or program adopted by the boards of
AAI and the Corporation (“LTIP Award”) based on the achievement of reasonable
corporate objectives determined in good faith by AAI or the Corporation. An LTIP
Award may be in the form of performance shares, performance units, stock
options, restricted stock, or other types of awards deemed appropriate by the
Board, the Executive Committee or such other committees of the Board.

        5.6 Expense Reimbursement. During the Term of Employment, the Executive
shall be entitled to receive prompt reimbursement for all reasonable expenses
incurred by the Executive in promoting AAI and/or its Affiliates and in
otherwise performing her duties and responsibilities hereunder.

    6.        Termination.

        6.1 Termination Due to Death or Disability. A determination of whether
the Executive is Disabled shall be made by AAI, the Corporation or any Affiliate
in its sole, but good faith, discretion upon its own initiative after obtaining
certification from a duly licensed physician or upon request of the Executive or
a person acting on her behalf. The Executive shall cooperate with any necessary
medical examination in connection with a determination of Disability. Upon seven
(7) days prior written notice to the Executive, AAI and the Corporation may
terminate the Executive’s employment hereunder due to Disability. In the event
of the Executive’s death or a termination of the Executive’s employment by AAI
and the Corporation due to Disability, the Executive, her estate or her legal
representative, as the case may be, shall be entitled to receive from AAI and
the Corporation without duplication the following:

    (a)        a lump sum payment of any accrued but unpaid Base Salary through
the Date of Termination;


    (b)        a lump sum payment of any annual bonus and LTIP Award awarded but
not yet paid as of the Date of Termination;


    (c)        a lump sum payment of accrued but unused vacation through the
Date of Termination;


    (d)        reimbursement of all expenses incurred, but not yet paid prior to
such death or Disability;


    (e)        in the case of death, any other compensation and benefits,
including life insurance, as may be provided in accordance with the terms and
provisions of any applicable plans and programs of


AAI or the Corporation; and

    (f)        in the case of Disability, (i) continuation of the Executive’s
health and welfare benefits (as described in Section 5.4 of this Agreement) at
the level in effect (as provided for by Section 5.4) on the Date of Termination
through the end of the one year period following the Date of Termination of the
Executive’s employment due to Disability (or the Corporation and/or AAI shall
provide the economic equivalent thereof), and (ii) any other compensation and
benefits as may be provided in accordance with the terms and provisions of any
applicable plans and programs of AAI and the Corporation.


        6.2 Termination by AAI and the Corporation for Cause, by AAI and the
Corporation without Cause either prior to or more than one year after a Change
in Control or by the Executive voluntarily. AAI and the Corporation may
terminate the Executive’s employment hereunder immediately for Cause as provided
in this Section 6.2. Moreover, upon seven (7) days prior written notice to the
Executive, AAI and the Corporation may also terminate the Executive’s employment
hereunder without Cause, other than due to death or Disability. The Executive,
upon fourteen (14) days notice to AAI and the Corporation, may also terminate
employment hereunder voluntarily (i.e. on Executive’s own initiative other than
a termination due to death or Disability. Any voluntary termination with such
notice shall not be a breach of this Agreement. If AAI and the Corporation
terminate the Executive’s employment hereunder either (i) for Cause or (ii)
without Cause prior to the date of a Change in Control or more than one year
after the date of any Change in Control, or If the Executive terminates
employment hereunder voluntarily, then the Executive shall be entitled to
receive from AAI and the Corporation without duplication the following:

    (a)        a lump sum payment of any accrued but unpaid Base Salary through
the Date of Termination;


    (b)        a lump sum payment of any annual bonus and LTIP Award awarded but
not yet paid as of the Date of Termination;


    (c)        a lump sum payment of accrued but unused vacation through the
Date of Termination;


    (d)        reimbursement for all expenses incurred, but not yet paid prior
to such termination of employment; and


    (e)        any other compensation and benefits as may be provided in
accordance with the terms and provisions of any applicable plans and programs of
AAI and the Corporation.


        6.3 Termination within one year after a Change in Control that is either
without Cause or for Good Reason. Upon seven (7) days prior written notice to
the Executive, AAI and the Corporation may terminate the Executive’s employment
hereunder within one year following the date of a Change in Control without
Cause, and upon thirty (30) days notice to AAI and the Corporation, the
Executive may terminate her employment hereunder within one year following the
date of a Change in Control for Good Reason. If AAI and the Corporation
terminate the Executive’s employment hereunder within one year following the
date of a Change in Control without Cause, other than due to death or
Disability, or if the Executive terminates her employment hereunder within one
year following the date of a Change in Control for Good Reason, the Executive
shall be entitled to receive from AAI and the Corporation without duplication
the following:

    (a)        a lump sum payment equal in amount to 100% of the Executive’s
Base Salary (as provided for by Section 5.1 of this Agreement);


    (b)        a lump sum payment of any accrued but unpaid Base Salary through
the Date of Termination and any annual bonus and LTIP Award awarded but not yet
paid as of the Date of Termination;


    (c)        a lump sum payment of accrued but unused vacation through the
Date of Termination;


    (d)        reimbursement of all expenses incurred, but not yet paid prior to
such termination of employment;


    (e)        any other compensation and benefits as may be provided in
accordance with the terms and provisions of any applicable plans or programs of
the Corporation and AAI, except any other severance benefit of AAI or the
Corporation.


Notwithstanding the foregoing, the Executive shall be entitled to receive the
Change in Control payments as provided in Section 6.3 (a), (b), (c), (d) and (e)
if the Executive’s employment with the Corporation and AAI is terminated for any
reason during the Term of Employment, but prior to the date on which a Change in
Control occurs, if the Executive can reasonably demonstrate that such
termination (i) was at the request or suggestion of a third party who has taken
steps reasonably calculated to effect a Change in Control or (ii) otherwise
arose in connection with or in anticipation of a Change in Control.

        In the case of termination by Executive for Good Reason pursuant to this
Section 6.3, AAI and the Corporation shall be given written notice that the
Executive intends to terminate her employment hereunder for Good Reason
following a Change in Control. Such written notice, given in accordance with
Section 6.5 of this Agreement, shall specify the particular act or acts, or
failure to act, which is or are the basis for the decision to so terminate the
Executive’s employment for Good Reason. Upon failure of AAI and the Corporation,
as fairly and reasonably determined by the Executive, within the thirty (30) day
notice period referred to above, to correct such act or failure to act, or if
AAI and the Corporation fail to meet with the Executive after being provided an
opportunity to do so, the Executive’s employment by AAI and the Corporation
shall be automatically terminated under this Section 6.3 for Good Reason as of
the date determined under Section 1.4 of this Agreement.

        6.4 No Mitigation; No Offset. In the event of any termination of
employment, the Executive shall be under no obligation to seek other employment
and there shall be no offset against any amounts due the Executive under this
Agreement on account of any remuneration attributable to any subsequent
employment that the Executive may obtain. Any amounts due under this Section 6
are in the nature of severance payments, or liquidated damages, or both, and in
no event are either such severance payments or liquidated damages in the nature
of a penalty.

        6.5 Notice of Termination. Any termination by AAI and the Corporation
for Cause or by the Executive for Good Reason shall be communicated by a notice
of termination to the other party hereto given in accordance with Section 13.3
of this Agreement (the “Notice of Termination”). The Notice of Termination shall
be given, in the case of a termination for Cause, within ninety (90) business
days after the Chief Executive Officer, President, or a director of the
Corporation (excluding the Executive) knew or should have known of the events
giving rise to such purported termination, and in the case of a termination by
the Executive within one year of the date of a Change in Control for Good
Reason, within ninety (90) days of the Executive having actual knowledge of the
events giving rise to such Good Reason termination. Such notice shall (a)
indicate the specific termination provision in this Agreement relied upon, (b)
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated, and (c) if the termination date is other than the date of receipt of
such notice, specify the date on which the Executive’s employment is to be
terminated (which date shall not be earlier than the date on which such notice
is actually given).

        6.6 Certain Other Payments. Notwithstanding any other provisions of this
Agreement, in the event that any payment or benefit received or to be received
by the Executive in connection with the termination of the Executive’s
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with AAI and the Corporation or any of their Affiliates
(all such payments and benefits being hereinafter called the “Total Payments”)
would subject the Executive to the excise tax imposed under Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”) or any successor section
thereto (the “Excise Tax”), and if, and only if, such Total Payments less the
Excise Tax is less than the maximum amount of the Total Payments which could be
payable to the Executive without the imposition of the Excise Tax, then and only
then, and only to the extent necessary to eliminate the imposition of the Excise
Tax (and after taking into account any reduction in the Total Payments provided
by reason of Section 280G of the Code in any such other plan, arrangement or
agreement), (A) any cash payments hereunder shall first be reduced (if
necessary, to zero), and (B) all other non-cash payments hereunder shall next be
reduced. For purposes of this limitation (i) no portion of the Total Payments
the receipt or enjoyment of which the Executive shall have effectively waived in
writing prior to the Date of Termination shall be taken into account, (ii) no
portion of the Total Payments shall be taken into account which in the opinion
of tax counsel selected by AAI’s independent auditors and reasonably acceptable
to the Executive does not constitute a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code, including by reason of Section 280G(b)(4)(A) of
the Code, (iii) all payments shall be reduced only to the extent necessary so
that the Total Payments (other than those referred to in clauses (i) or (ii)) in
their entirety constitute reasonable compensation for services actually rendered
within the meaning of Section 280G(b)(4)(B) of the Code or are otherwise not
subject to disallowance as deductions under Code Section 280G, in the opinion of
the tax counsel referred to in clause (ii); and (iv) the value of any non-cash
benefit or any deferred payment or benefit included in the Total Payments shall
be determined by AAI’s independent auditors in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.

        6.7 Payment. Except as otherwise provided in this Agreement, any
payments to which the Executive shall be entitled to under this Section 6,
including, without limitation, any economic equivalent of any benefit, shall be
made immediately on the Date of Termination. If the amount of any payment due to
the Executive cannot be finally determined within thirty (30) days after the
Date of Termination, such amount shall be estimated on a good faith basis by AAI
and the estimated amount shall be paid no later than thirty (30) days after such
Date of Termination. As soon as practicable thereafter, the final determination
of the amount due shall be made and any adjustment requiring a payment to or
from the Executive shall be made as promptly as practicable.

    7.        Non-Exclusivity of Rights. Nothing in this Agreement shall prevent
or limit the Executive’s continuing or future participation in any benefit,
bonus, incentive or other plan or program provided or maintained by AAI and/or
the Corporation for which the Executive may qualify, nor shall anything herein
limit or otherwise prejudice such rights as the Executive may have under any
other existing or future agreements with the Corporation, AAI, and/or any
Affiliate of either, including, without limitation, any stock option agreements
or plans. Amounts which are vested benefits or which the Executive is otherwise
entitled to receive under any plans or programs of the Corporation, AAI and/or
any Affiliate of either at or subsequent to the Date of Termination shall be
payable in accordance with such plans or programs. Notwithstanding the
foregoing, payments to the Executive under Section 6.3 hereof shall be in lieu
of payments under any severance plan or program.

    8.        Settlement. AAI’s and the Corporation’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off (except set-off for a fixed and liquidated obligation),
counterclaim, recoupment, defense or other right which AAI and/or the
Corporation and/or any Affiliates may have against the Executive or others.
Notwithstanding anything contained herein to the contrary, the obligations of
AAI and the Corporation hereunder for the payment of severance under Section 6.3
(a) shall be subject to Executive having executed and delivered an instrument to
AAI and the Corporation on the date of the receipt of such severance payment
irrevocably waiving and releasing AAI, the Corporation, and each Affiliate from
any and all obligations or liabilities to Executive and her heirs and assigns
(i) for the specific severance payments called for in Section 6.3 (a), (ii)
arising from or in connection with Executive’s employment with AAI and the
Corporation or (iii) the termination of such employment and any and all claims
Executive may have under federal, state or local statutes, regulations or
ordinances or under any common law principles or breach of contract or the
covenant of good faith and fair dealing, defamation, wrongful discharge,
intentional infliction of emotional distress or promissory estoppel.

    9.        Legal Fees and Other Expenses. In the event that a claim for
payment or benefits under this Agreement is disputed, the Executive shall be
reimbursed for all attorney fees and expenses incurred by the Executive in
pursuing such claim, provided that the Executive is successful as to at least
part of the disputed claim by reason of litigation, arbitration or settlement.
In addition, the Executive shall be paid or reimbursed for all legal fees and
expenses incurred by the Executive in connection with the review, preparation
and negotiation of this Agreement and/or any other agreements or plans
referenced herein. The Executive shall also be entitled to recover pre-judgment
interest at the rate of 10% per annum on the amount of any past due payment
obligations under Sections 6.3 from the date any such payment was due until the
earlier of the date of payment in full of such obligation or the date of entry
of a final judgment against AAI and/or the Corporation.

    10.        Confidential Information and Nonsolicitation.

        10.1 Confidential Information. The Executive shall not, during the Term
of Employment and thereafter, without the prior express written consent of AAI
and/or the Corporation, disclose any confidential information, knowledge or data
relating to AAI, the Corporation, or any Affiliate of either and their
respective businesses, which (a) was obtained by the Executive in the course of
the Executive’s employment with AAI and the Corporation, and (b) which is not
information, knowledge or data otherwise in the public domain (other than by
reason of a breach of this provision by the Executive), unless required to do so
by a court of law or equity or by any governmental agency or other authority.

        10.2 No Solicitation. The Executive hereby agrees that, if her
employment hereunder is terminated by AAI and the Corporation for Cause or by
the Executive within one year following the date of a Change in Control for Good
Reason, she shall not, for twelve (12) months after the Date of Termination,
directly or indirectly, divert, solicit or take away the patronage of (a) any
customers or agents of the Corporation, AAI or any Affiliate of either as of the
relevant Date of Termination, or (b) any prospective customers or agents of the
Corporation, AAI or any Affiliate whose business the Corporation and/or AAI was
actively soliciting on the relevant Date of Termination, and with which the
Executive had business contact while employed by the Corporation and AAI. The
Executive agrees that, under the circumstances and conditions described above
and for the same period of time, the Executive shall not, directly or
indirectly, induce or solicit any employees or agents of the Corporation, AAI or
any Affiliate of either to leave or terminate their employment or agency
relationship with the Corporation or AAI. The Corporation and AAI agrees that
(i) any announcement made by the Executive, at any press conference or in any
press release or through individual notices, shall not, in and of itself,
constitute an attempt directly or indirectly to induce, divert, solicit or take
away customers or employees, (ii) any such announcement creates no presumption
with respect to any such inducement, diversion, solicitation or taking, and
(iii) in all cases both the burden of production of evidence and the ultimate
burden of persuasion with respect to any allegations or claims that this Section
10.2 has been breached or violated by the Executive shall be borne by AAI and
the Corporation. Executive agrees that all restrictions and agreements contained
in this Section 10, including without limitation, those relating to duration and
restricted territory, are necessary and fundamental to the protection of the
business of AAI, the Corporation or any Affiliate, and are reasonable and valid,
and all defenses to the strict enforcement thereof by Executive are hereby
waived. Executive agrees that the remedy at law for such breach of this
Agreement will be inadequate, and that the damages from such breach are not
readily susceptible to being measured in monetary terms. Accordingly, Executive
agrees that upon breach of this Section 10, AAI, the Corporation or any
Affiliate shall be entitled to immediate injunctive relief and may obtain a
temporary order restraining any threatened further breach. Nothing in this
Agreement shall be deemed to limit AAI’s, the Corporation’s or any Affiliate’s
remedies at law or in equity for any breach by Executive or any of the
provisions of this Agreement that may be pursued or availed of by AAI, the
Corporation or any Affiliate.

    11.        Successors.

        11.1 The Executive. This Agreement is personal to the Executive and,
without the prior express written consent of AAI and the Corporation, shall not
be assignable by the Executive, except that the Executive’s rights to receive
any compensation or benefits under this Agreement may be transferred or disposed
of pursuant to testamentary disposition, intestate succession or pursuant to a
domestic relations order. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s heirs, beneficiaries and/or legal
representatives.

        11.2 AAI and the Corporation. This Agreement shall inure to the benefit
of and be binding upon AAI, the Corporation, and their respective successors and
assigns. AAI shall require any successor to all or substantially all of the
Corporation’s and its Affiliates’ business and/or assets, whether direct or
indirect, by purchase, merger, consolidation, acquisition of stock, or
otherwise, by an agreement in form and substance satisfactory to the Executive,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent as AAI and the Corporation would be required to perform if no
such succession had taken place.

    12.        Indemnification. AAI and the Corporation agree that if the
Executive is made a party or is threatened to be made a party to any action,
suit or proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact that she is or was a director or officer of
AAI, the Corporation, and/or any Affiliate of either or is or was serving at the
request of the Corporation, AAI and/or any Affiliate as a director, officer,
member, employee or agent of another corporation or of a partnership, joint
venture, trust or other enterprise, including, without limitation, service with
respect to employee benefit plans, whether or not the basis of such Proceeding
is alleged action in an official capacity as a director, officer, member,
employee or agent while serving as a director, officer, member, employee or
agent, she shall be indemnified and held harmless by AAI and the Corporation to
the fullest extent authorized by applicable law, as the same exists or may
hereafter be amended, against all Expenses incurred or suffered by the Executive
in connection therewith, and such indemnification shall continue as to the
Executive even if the Executive has ceased to be an officer, director or agent,
or is no longer employed by AAI and the Corporation and shall inure to the
benefit of her heirs, executors and administrators; provided, however, that
Executive shall not be indemnified for any act or omission that constitutes
gross negligence or willful misconduct.

    13.        Miscellaneous.

        13.1 Applicable Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas, applied without reference to
the principles of conflict of laws.

        13.2 Amendments. This Agreement may not be amended or modified otherwise
than by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

        13.3 Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand-delivery to the other parties or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

    If to the Executive: Ms. Cynthia Koenig   6509 Connie Lane   Colleyville,
Texas 76034     If to the Corporation: Ascent Management, Inc.   110 West
Seventh Street, Suite 300   Fort Worth, Texas 76102   Attention: President and
Chief Operating Officer     If to AAI: Ascent Assurance, Inc.   110 West Seventh
Street, Suite 300   Fort Worth, Texas 76102   Attention: President and Chief
Operating Officer

or to such other address as any party hereto shall have furnished to the others
in writing in accordance herewith. Notices and communications shall be effective
when actually received by the addressee.

        13.4 Withholding. AAI and the Corporation may withhold from any amounts
payable under this Agreement such federal, state or local income taxes as shall
be required to be withheld pursuant to any applicable law or regulation.

        13.5 Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

        13.6 Captions. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.

        13.7 Beneficiaries/References. The Executive shall be entitled to select
(and change) a beneficiary or beneficiaries to receive any compensation or
benefit payable hereunder following the Executive’s death, and may change such
election, in either case by giving AAI or the Corporation written notice
thereof. In the event of the Executive’s death or a judicial determination of
her incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to her beneficiary(ies), estate or other legal
representative(s).

        13.8 Entire Agreement. This Agreement contains the entire agreement
between the parties concerning the subject matter hereof and supersedes all
prior agreements, understandings, discussions, negotiations and undertakings,
whether written or oral, between the parties with respect thereto.

        13.9 Representations. AAI and the Corporation each represents and
warrants that it is fully authorized and empowered to enter into this Agreement.
The Executive represents and warrants that the performance of the Executive’s
duties under this Agreement will not violate any agreement between the Executive
and any other person, firm, partnership, corporation, or organization.

        13.10 Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement or the Executive’s
Term of Employment hereunder for any reason to the extent necessary to the
intended provision of such rights and the intended performance of such
obligations.

        IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand
and AAI, as well as the Corporation have each caused this Agreement to be
executed in its name on its behalf, and attested to by their respective
Secretaries, all as of the day and year first above written.

  Ascent Management, Inc. Attest: By:  /s/ Patrick J. Mitchell       
                         Patrick J. Mitchell           Title:   President and
CEO ______________________   Ascent Assurance, Inc. Attest: By:  /s/ Patrick J.
Mitchell                                 Patrick J. Mitchell  
        Title:  President and CEO ______________________              /s/
Cynthia Koenig                                       Cynthia Koenig  
         Senior Vice President and Chief Financial Officer